Exhibit 10.6

AMENDMENT TO NON-COMPETE/SERVICES AGREEMENT

THIS AMENDMENT TO NON-COMPETE/SERVICES AGREEMENT, effective as of November 10,
2011 (the “Effective Date”), between ASHFORD HOSPITALITY TRUST, INC., a
corporation organized under the laws of the State of Maryland and having its
principal place of business at Dallas, Texas (hereinafter, the “REIT”), ASHFORD
HOSPITALITY LIMITED PARTNERSHIP, a limited partnership organized under the laws
of the State of Delaware and having its principal place of business at Dallas,
Texas (the “Operating Partnership”), and ARCHIE BENNETT, JR., an individual
residing in Dallas, Texas (the “Director”):

R E C I T A L S:

 

  A. The REIT and the Operating Partnership (collectively, the “Company”) and
the Director are parties to a certain Non-Compete/Services Agreement (as
amended, the “Agreement”), dated as of March 21, 2008, effective as of
January 1, 2008;

 

  B. The Company, at the direction of the Compensation Committee, desires to
modify the Agreement as specifically set forth herein;

 

  C. The Director has agreed to accept this Amendment pursuant to the terms and
conditions set forth herein; and

 

  D. All terms with their initial letter capitalized as set forth in the
Agreement shall have the same meaning herein as given such terms in the
Agreement.

NOW, THEREFORE, the Company and the Director, in consideration of the respective
covenants set forth in the Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, agree that the
Agreement is modified as set forth below:

1. ELIMINATION OF GROSS-UP PAYMENT FOR EXCISE TAX. It is the intent of the
parties hereto to eliminate any requirement or obligation of the Company to
provide a Gross-Up Payment for any Excise Tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”). Accordingly,
Section 8(c) entitled “Excise Tax” of the Agreement is hereby deleted with the
full and complete understanding that to the extent any such Excise Tax is
imposed on the Director, the Company shall have no obligation whatsoever for the
payment or reimbursement thereof or for the payment of any Gross-Up Payment.
Such liability shall remain the liability of the Director for all purposes
whatsoever.

 

-1-



--------------------------------------------------------------------------------

2. LIMITED MODIFICATION. Except as expressly modified above, the terms and
conditions of the Agreement shall remain in full force and effect, and the
Company and the Director ratify and confirm to each other the enforceability
thereof.

 

3. MISCELLANEOUS.

3.1 Severability. If any provision of this Amendment is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

3.2 Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. In making proof of this Amendment, it shall not be
necessary to produce or account for more than one such counterpart.

3.3 Entire Agreement. This Amendment (together with the Agreement, as modified
herein) contains the entire understanding of the parties, supercedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter hereof and may not be amended except by a written instrument hereafter
signed by the Director and a duly authorized representative of the Board.

3.4 Governing Law. This Amendment and the performance hereof shall be construed
and governed in accordance with the laws of the State of Texas, without giving
effect to principles of conflicts of law. Jurisdiction and venue shall be solely
in the federal or state courts of Dallas County, Texas. This provision shall not
be read as a waiver of any right to removal to federal court in Dallas County,
Texas.

3.5 Construction. The language used in this Amendment will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. The headings of sections
of this Amendment are for convenience of reference only and shall not affect its
meaning or construction.

3.6 Consultation with Counsel. The Director acknowledges that he has had a full
and complete opportunity to consult with counsel or other advisers of his own
choosing concerning the terms, enforceability and implications of this
Amendment, and that the Company has not made any representations or warranties
to the Director concerning the terms, enforceability and implications of this
Amendment other than as are reflected in this Amendment.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed under seal as of the date first
above written.

 

REIT: ASHFORD HOSPITALITY TRUST, INC. By:   /s/ David A. Brooks Name:   David A.
Brooks Title:   COO

 

Dated:

  11/10/11  

 

OPERATING PARTNERSHIP: ASHFORD HOSPITALITY LIMITED PARTNERSHIP By:   Ashford OP
General Partner, LLC By:   /s/ David A. Brooks Name:   David A. Brooks Title:  
VP

 

Dated:

  11/10/11  

 

REIT: DIRECTOR: /s/ Archie Bennett, Jr. Name:   Archie Bennett, Jr.

 

Dated:

  11/10/11  

 

-3-